Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 6 July 1806
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My most affectionate friend
Washington July 6th. 1806

I last night recieved your truely tender and kind letter words cannot describe the feelings with which I read it my heart swelled with gratitude and love and I almost ceased to think the stroke so bitter which proved to me how dear I am to your heart.
Your plan is so perfectly agreeable that I beg you will take the house and if possible have it prepared and my Children with you by the time I arrive which I hope will be by the middle of next month if not before Dr. May will accompany us all the way to Boston I shall therefore not be under the necessity of troubling you to meet me at New York I propose to go by water from Baltimore as the least fatiguing mode of Travelling, at this season of the year shall rest one day at Philadelphia and one at New York I shall write you a line from that place that you may if possible be ready to meet me in Boston as I do not wish to go to Quincy untill I have seen you and my darling Babes and I do not think my spirits equal just yet to the meeting Mrs. T.B.A. with her infant the mind I am convinced my beloved friend partakes insensibly of the weakness of the frame and there are times when we require the utmost indulgence to enable us to attain a proper degree of fortitude you will therefore I am sure excuse and gratify this request and only pity a weakness which I trust you will not condemn—I should think Mr Waterhouse or Mr Greenleaf might perhaps hear of a woman and engage her before my arrival or you may perhaps find some one at Quincy that would suit us if not Mrs. Whitcomb might be able to procure one in Boston you had better enquire of each though I fear to give you too much trouble—
Should you not be able to meet me in Boston let Shaw look out for us at Concert Hall and give us your directions that I may know how to proceed immediately if Dr. May is ready I shall leave this place the 23d of this month You must therefore write as soon as possible or I shall not recieve your letter and send it to Town or it is two days longer coming—
It is reported that Jerome Buonaparte is taken by the English I am reading the Secret Memoirs of St Cloud I wish you could see them.—
Adieu my best beloved and most affectionate friend may every blessing await you and my lovely Children and may we soon find comfort in a happy meeting for our past severe affliction is the ardent prayer of your
L C Adams